United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2371
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
David Lee Anderson,                     *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 4, 2010
                                Filed: November 4, 2010
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       David Lee Anderson appeals the district court’s1 denial of his motions to
recalculate and reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2) based on
Amendment 709 to the Sentencing Guidelines. Upon de novo review, we find no
error. See United States v. Baylor, 556 F.3d 672, 673 (8th Cir. 2009) (per curiam)
(standard of review); United States v. Peters, 524 F.3d 905, 907 (8th Cir. 2008) (per
curiam) (affirming denial of § 3582(c)(2) motion for resentencing because
Amendment 709 is not a covered amendment under U.S.S.G. § 1B1.10 to which

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
retroactive treatment may be given); United States v. Walsh, 26 F.3d 75, 76-77 (8th
Cir. 1994) (noting that policy statements in U.S.S.G. § 1B1.10 govern whether
Guidelines amendments shall apply retroactively). Anderson’s alternative argument
for recalculation is also without merit. Accordingly, we affirm.
                         ______________________________




                                        -2-